Citation Nr: 1430371	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  06-31 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for low cholesterol.

2.  Entitlement to service connection for a left thumb disability.

3.  Entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for right carpal tunnel syndrome (CTS).

6.  Entitlement to service connection for bilateral keratoconus.

7.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

8.  Entitlement to service connection for a skin disability of the bilateral hands.

9.  Entitlement to service connection for an undiagnosed illness, to include fibromyalgia. 

10.  Entitlement to service connection for a sleep disorder, to include as due to undiagnosed illness.

11.  Entitlement to an initial compensable disability rating for B-12 deficiency.

12.  Entitlement to an initial compensable disability rating for a cervical spine disability.

13.  Entitlement to an initial disability rating in excess of 10 percent for a thoracolumbar spine disability.

14.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and A.H.


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION


The Veteran served on active duty from June 1998 to July 1998 and February 2003 to July 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The Veteran also perfected an appeal for the February 2006 denial of service connection for left leg numbness.  In a February 2011 rating decision, the RO granted service connection for left leg numbness and weakness.  This grant of service connection is considered to be a full grant of the benefits on appeal for the Veteran's left leg claim.  The claim of entitlement to service connection for left leg disability is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 115 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

In February 2014, the Veteran presented sworn testimony during a video conference hearing in Huntington, West Virginia, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

At a November 2005 VA examination, the Veteran appears to have clarified/explained that he is seeking service connection for the residuals of a right thumb injury.  This matters is not before the Board and is referred to the RO for appropriate action.

The Board notes that the Veteran also perfected an appeal for a claim of entitlement to TDIU.  He withdrew this claim in July 2011.  However, since the July 2011 withdrawal, the record has raised additional assertions of unemployability due to the service-connected cervical and thoracolumbar spine disabilities. As the Veteran is challenging the disability ratings assigned for these disabilities, the determination as to whether he is entitled to a TDIU is part and parcel of the determination of the increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for TDIU is remanded to the RO for further development, as discussed more fully below.

The issues of service connection for bilateral keratoconus, a psychiatric disorder, a skin disability of the hands, an undiagnosed illness (to include fibromyalgia), and a sleep disorder, and initial increased ratings for the cervical and thoracolumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  Prior to the promulgation of a final decision by the Board, the Veteran indicated that he wished to withdraw his appeal for service connection for low cholesterol.

2.  A preponderance of the evidence fails to establish that the Veteran currently has a left thumb disorder other than service-connected left CTS.

3.  A preponderance of the evidence fails to establish that the Veteran currently has a left knee disorder other than service-connected left leg numbness and weakness.

4.  A preponderance of the evidence fails to establish that the Veteran currently has a disorder manifested by memory loss other than as a symptom of a psychiatric disorder.

5.  The preponderance of the evidence fails to establish that Veteran's current right CTS is the result of a disease or injury during his active duty service.

6.  Throughout the appeals period, the Veteran's service-connected B-12 deficiency has been controlled with supplements and has not resulted in any symptoms or anemia.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal on the issue of entitlement to service connection for low cholesterol by the Veteran have been met and the appeal is withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  A left thumb disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

3.  A left knee disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

4.  A disorder manifested by memory loss was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

5.  Right CTS was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

6.  The criteria for an initial compensable disability rating for a service-connected B-12 deficiency have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.88b, Diagnostic Code 6313 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawn Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2013).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2013).  

The Veteran perfected his appeal of a February 2006 rating decision that denied entitlement to service connection for low cholesterol.  At his February 2014 Board hearing, the Veteran indicated on the record that he wished to withdraw his appeal for this claim.  His withdrawal was effective immediate upon receipt at the Board hearing.  38 C.F.R. § 20.204(b)(3) (2013).  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.

II. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

With regard to the claims decided herein, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  A November 2004 letter and September 2006 statement of the case provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish an increased rating, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006)Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's VA treatment records, all available service treatment records, and VA examination reports have been associated with the claims file.  Private treatment records have been obtained to the extent possible.  

The Board notes that the Veteran has alleged that there are additional outstanding service treatment records from his first period of active duty in 1998 and/or basic training in 1997 that show in-service right CTS and a left knee injury.  The RO attempted to obtain these records.  A November 2004 correspondence from the VA Records Management Center (RMC) indicated that all of the Veteran's available service treatment records had been sent to the RO for association with the claims file.  The RMC later clarified in January 2005 that it held no additional records pertaining to the Veteran.  The Veteran was informed of this and asked to submit any records he had in his possession in a June 2005 letter.  The Veteran did not provide any additional service treatment records.

Notwithstanding the foregoing, the Board notes that the claimed lack of service treatment records is not prejudicial to the Veteran with respect to his left thumb, left knee, and B-12 deficiency claims.  The outcome is not being denied based on lack on in-service injury, but rather based on current medical evidence.  Any additional service treatment records would not help to substantiate these claims.  With regard to the right CTS claim, the Veteran's reports of in-service diagnosis appear to be contradicted by the service treatment records already in the claims file, as discussed in more detail below.

A VA general medical examination was conducted in November 2005.   That examination is deemed more than adequate with respect to the Veteran's claims of service connection for left thumb, left knee, and right CTS disabilities.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

An examination addressing the Veteran's memory loss complaints was not provided.  However, VA is not required to provide a VA medical examination as a matter of course in virtually every veteran's disability case.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010) (rejecting the theory that medical examinations are to be routinely and virtually automatically provided to all veterans in disability cases involving nexus issues).  Indeed, the language of the regulation is clear and unambiguous - there must be evidence of a current disability and the evidence must establish that the veteran suffered an event, injury or disease in service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2013); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Here, there is no evidence of a separate and distinct diagnosis of a memory loss disability.  The evidence instead shows that the Veteran's complaints of memory loss have been attributed to an underlying psychiatric disorder.  38 C.F.R. § 3.159(c)(4) does not require that VA provide a medical examination for this claims.  

The Veteran also underwent a VA examination to determine the severity of his B-12 deficiency most recently in August 2011.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and conclusions that were supported by sufficient rationale.  Additionally, there is no evidence indicating that there has been a material change in the severity of the Veteran's service-connected B-12 deficiency since he was last examined.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

The Board notes that the Veteran testified at his February 2014 Board hearing that all of his service-connected disabilities on appeal had worsened since his most recent VA examinations.  However, he specifically denied anemia or other symptoms, stating that he continued to take B-12 supplements that controlled his deficiency.  As such, the Board finds that any claimed increase in severity is not material as it has not resulted in symptoms that could warrant an increased rating.  A new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of these claims, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III. Merits of the Claims

A. Service Connection 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); none of the disabilities on appeal are qualified chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

Left Thumb, Left Knee, and Memory Loss

A review of the medical evidence of record fails to establish a diagnosis of a left thumb or left knee disorder (other than his already service-connected left CTS and left leg numbness and weakness) or a disorder manifested by memory loss (other than the psychiatric disorder claim remanded herein) at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).   Notably, the Veteran was specifically provided a VA general medical examination to identify any present conditions in November 2005.  

Despite a thorough physical examination and review of the medical records, the examiner was unable to diagnose the Veteran with a left thumb or left knee disability or a disorder manifested by memory loss.  The Veteran reported to the examiner that he did not have a left thumb disorder or any related complaints.  He clarified that his only thumb disorder was a right thumb injury resulting from a pre-service martial arts incident.  The notations of left thumb numbness in the medical evidence are instead symptoms of the Veteran's already service-connected left CTS, not a separate disability.  

Similarly, the November 2005 VA examination failed to identify any left knee disorder and the medical evidence is negative for any such diagnosis.  The only left lower extremity complaints noted are related to the Veteran's already service-connected left leg numbness and weakness.  Finally, the only complaints of memory problems are in the context of symptoms of a psychiatric disorder, not manifestations of a separate disability.

To the extent that the Veteran complains of left thumb or left knee pain, the Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Consideration has also been given to the Veteran's contentions that he has a current left thumb, left knee, or memory loss  disorder.  However, the Board finds that his opinion is not competent evidence in this regard because he has not demonstrated the medical expertise needed to render an opinion on the nature of his claimed symptoms.  Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issues in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of neurological, orthopedic, and psychiatric medicine in the context of a negative physical examination.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran is certainly competent to report that he experiences subjective symptoms such as numbness, pain, and memory problems, he is not competent to attribute those complaints to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose).  His assertions are therefore not competent evidence of a diagnosis of a left thumb, left knee, or memory loss disorder.  The Veteran's opinion would also be significantly outweighed by the lack of diagnoses by the VA examiner and physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

Given the competent medical evidence showing no disability, as already discussed above, the Board finds that the preponderance of evidence is against a finding that the Veteran has or had a left thumb, left knee, or memory loss disorder during the appeals period.  The claims of entitlement to service connection for a left thumb disability, a left knee disability, and memory loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Right CTS

The Veteran's VA treatment records show that he has been diagnosed with right CTS.  See VA examination report, November 2005.  However, a current disability is not sufficient to warrant service connection.  There must also be evidence of an in-service disease or injury and a medical nexus between the current disability and the in-service disease or injury.  See Shedden, supra; Caluza, supra.  A review of the Veteran's service treatment records does not reveal that he was treated for or diagnosed with right CTS or any right wrist symptoms during his military service.  The only service treatment records to discuss right CTS note a history of such with surgery in 1997 or 1998.  However, they do not indicate that the surgery was performed in service or that the condition was otherwise first diagnosed in service.

The Veteran is certainly competent to report that he had right wrist surgery in service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, his competency must be distinguished from his credibility.  The Board does not find the recent reports of in-service surgery credible.  In-service and post-service treatment records note a history of right CTS surgery sometime between 1996 and 1998.  The Veteran has inconsistently reported the date of surgery.  He only first reported that his diagnosis and surgery was in service after his claim was initially denied.  See Veteran's statement, September 2006.  Significantly, when he first filed for service connection and at his initial November 2005 VA examination, he made no mention of his right CTS beginning in service.  Had he developed right CTS or related symptoms in service, he would have mentioned it when filing a claim for service connection and being examined for such a claim.  His failure to do as well as his report to the VA examiner of an August 2003 diagnosis undermines his current assertion that his right CTS started during his first period of service.  Moreover, there is no indication in the service treatment records discussing the Veteran's history of right CTS surgery that such surgery was performed in service.  Surely if such surgery had been performed in service, the subsequent service treatment records would note such a fact and perhaps even reference the military facility at which the surgery was performed.  This absence of notation further undermines the Veteran's contentions of in-service right CTS.  In light of these concerns, the Board cannot find that the Veteran experienced in-service right CTS or other right wrist symptoms and the second element of Shedden/Caluza is not met.

As the competent and credible evidence of record is against a finding that the Veteran had an in-service event or injury relating to right CTS, the claim fails on that basis and any discussion of medical nexus is irrelevant.

Accordingly, the Board finds that the claim of entitlement to service connection for right CTS must also be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2013).

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2013).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected B-12 deficiency is currently evaluated as noncompensably disabling under Diagnostic Code 6313 for avitaminosis.  He seeks a higher initial rating.

Under Diagnostic Code 6313, a 10 percent rating is assigned for a confirmed diagnosis with nonspecific symptoms such as decreased appetite, weight loss, abdominal discomfort, weakness, inability to concentrate, and irritability.  A 20 percent evaluation is assigned for stomatitis or achlorhydria or diarrhea.  A 40 percent evaluation is assigned for stomatitis, diarrhea, and symmetrical dermatitis.  A 60 percent evaluation is assigned for stomatitis, diarrhea, and symmetrical dermatitis with mental symptoms and impaired bodily vigor.  A 100 percent evaluation is assigned for marked mental changes, moist dermatitis, inability to retain adequate nourishment, exhaustion, and cachexia.  38 C.F.R. § 4.88b, Diagnostic Code 6313 (2013).

In order for the Veteran's B-12 deficiency to warrant a compensable initial rating, he must have a confirmed diagnosis with nonspecific symptoms.  38 C.F.R. § 4.88b, Diagnostic Code 6313 (2013).  The evidence fails to establish that the Veteran has experienced any symptoms related to his B-12 deficiency throughout the appeals period.  

The Veteran was first examined for his B-12 deficiency in November 2005.  At that time, he reported having been diagnosed with B-12 deficiency in February 2004 and taking B-12 supplements.  Blood work showed a normal B-12 level.  The examiner noted his reported history and lack of symptoms and concluded that he had normal B-12 levels at that time.

The Veteran was next examined in August 2009.  The examiner noted that the Veteran had no symptoms or current treatment for his past B-12 deficiency.  Blood work showed B-12 levels within the normal range.  The examiner concluded that the Veteran no longer had a diagnosis of B-12 deficiency and that his prior anemia had resolved.  

The Veteran was most recently examined in August 2011.  The examiner diagnosed the Veteran with B-12 deficiency, stable on oral medications, and noted his use of B-12 supplements.  She stated that his B-12 deficiency resulted in fatigue.  However, this single symptom does not seem to be supported by the evidence.  Specifically, at his February 2014 hearing, the Veteran testified that he only would experience fatigue if he were to stop taking his supplements.  As there is no indication that he has stopped his supplements, there is no reason to believe he experienced B-12 deficiency related fatigue.  Moreover, blood work showed normal B-12 levels, in contrast to the examiner's diagnosis of a current B-12 deficiency.  Without such evidence of a diagnosis confirmed by abnormal blood work and symptoms attributed to such a diagnosis, an increased rating is not warranted.

Multiple VA treatment records note the Veteran's history of B-12 deficiency.  However, none of these show abnormal levels during the appeals period or symptoms related to such abnormal values.  

In addition to the medical evidence, the Veteran testified to his hypothetical fatigue if he were to stop taking his B-12 supplement, as discussed above.

Based on the medical and lay evidence of record, the Board finds that the Veteran does not meet the criteria for a compensable initial disability rating for his service-connected B-12 deficiency.  There is no clinical evidence of B12 deficiency throughout the appeals period or symptoms related to such a deficiency.  The Veteran's B-12 level has been tested on several occasions and has been shown to be normal each time.  There is also no evidence, lay or medical, supporting any nonspecific symptoms related to the Veteran's B-12 deficiency during the appeal period.  Any such discussion of symptoms relates to the possible symptoms he would experience if he stopped his supplements.  There is no indication of any such ceasing of treatment or resulting symptoms throughout the appeals period.  As such, a compensable initial rating cannot be assigned.

The Board has reviewed the remaining diagnostic codes relating to nutritional deficiencies, but finds that they are inapplicable in this case.  38 C.F.R. § 4.88b, Diagnostic Codes 6300-6312, 6314-6354 (2013).  The Veteran is specifically service connected for vitamin B-12 deficiency, which is a form of avitaminosis (vitamin deficiency).  Other diagnostic codes are not relevant and an increased rating cannot be granted under another diagnostic code.

The Board also notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned noncompensable disability rating throughout the appeal period.  As such, assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial compensable disability rating for B-12 deficiency must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, as a threshold issue, the Board must determine whether the Veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extraschedular referral is not necessary.  If, however, the Veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second step of the inquiry; that is, whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence of record does not identify any factors which may be considered to be exceptional or unusual with respect to the Veteran's service-connected B-12 deficiency.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  The rating criteria under Diagnostic Code 6313 specifically contemplate any nonspecific symptoms related to a vitamin deficiency.  Further, the Board must consider any additional symptoms that the Veteran exhibits, even if they are not specifically identified in the rating criteria.  38 C.F.R. § 4.6 (2013).  As the Veteran's disability picture is contemplated by the rating schedule, the threshold issue under Thun is not met and any further consideration of governing norms or referral to the appropriate VA officials for extraschedular consideration is not necessary.

In short, the evidence does not support the proposition that the Veteran's B-12 deficiency presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and to warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).  Thus, referral of this issue to the appropriate VA officials for consideration of an extraschedular evaluation is not warranted.


	(CONTINUED ON NEXT PAGE)



ORDER

The appeal for service connection for low cholesterol is dismissed.

Entitlement to service connection for a left thumb disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for right CTS is denied.

Entitlement to an initial compensable disability rating for B-12 deficiency is denied.


REMAND

With regard to the Veteran's bilateral keratoconus, skin, and sleep claims, the Veteran has not yet been afforded VA examinations, despite the evidence of current disability and in-service complaints.  As such, he should be afforded VA examinations and opinions for these claims on remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's psychiatric and undiagnosed illness/fibromyalgia claims, he was examined in December 2005 (psychiatric only) and August 2009 (PTSD and fibromyalgia).  At that time of these examinations, the examiners concluded he did not have a psychiatric disability/PTSD or fibromyalgia and, consequently, failed to provide a nexus opinion.  However, VA treatment records diagnose the Veteran with PTSD (March 2009, March 2010) and fibromyalgia (October 2009, January 2010).  In light of these diagnoses during the appeals period, these claims must be remanded for an addendum nexus opinion.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...").

With regard to the cervical and thoracolumbar spine disabilities, the Veteran testified at his February 2014 hearing that his spine symptoms had increased in severity since his most recent VA examinations in August 2011.  As such, new VA examinations are necessary.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

With regard to the TDIU claim, the Veteran claims that he is unable to work due to his service-connected spine disabilities, which have been remanded herein.  The readjudication of the spine claims may affect the TDIU claim.  These issues are inextricably intertwined.  The claim for increased ratings for the cervical and thoracolumbar spine disabilities must be readjudicated prior to the readjudication of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).

Finally, as the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA treatment records from the Chillicothe, Columbus, and Dayton VA Medical Centers and any other VA facility identified by the Veteran, should be obtained and added to the claims folder.  All attempts to obtain these records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination to address his claimed skin disorder.  The examiner(s) must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.

The examiner should identify any skin disorders of the bilateral hands, to include any that may have resolved during the appeals period.  For any identified skin disorder of the bilateral hands, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such disability was incurred in or aggravated by active service or duty service, including any toxic exposures while serving in the Persian Gulf.  The examiner should specifically address the diagnoses of eczema in the VA treatment records.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Schedule the Veteran for a VA examination to address his claimed bilateral keratoconus.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.  After physical examination, interview, and review of the claims file, the examiner should state whether:

a. there is clear and unmistakable evidence (undebatable) that the Veteran's diagnosed bilateral keratoconus preexisted his active service.  
b. if his bilateral keratoconus is found to have preexisted active service, did the disability undergo an increase in disability during his active duty service.  
c. if the examiner determines that there was an increase in severity, s/he should state whether there is clear and unmistakable (obvious, manifest, or undebatable) evidence that any such increase was due to the natural progress of the disease.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Schedule the Veteran for a VA examination to address his claimed undiagnosed illness/fibromyalgia and sleep claims.  The examiner must review pertinent documents in the Veteran's claims file.  This must be noted in the opinion report.

The examiner must state whether the Veterans' complaints/symptoms of fatigue, sleeplessness, and joint/muscle pain can be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness (e.g. fibromyalgia).  In determining whether the Veteran has fibromyalgia, the examiner should specifically discuss the diagnoses of fibromyalgia in the VA treatment records, as well as the diagnoses of orthopedic disabilities.

If the examiner(s) attributes any of these symptoms to a known clinical diagnosis (e.g. hypersomnia, sleep apnea, or a psychiatric disorder), s/he must state whether it is at least as likely as not (a 50 percent probability or greater) that such a diagnosis was caused or aggravated by the Veteran's active service or by any of his service-connected disabilities.  

If the examiner(s) does not attribute the Veteran's symptoms to a known clinical diagnosis, s/he must state whether it is at least as likely as not (a 50 percent probability or greater) that these symptoms are the result of any identifiable etiology.

A rationale for all requested opinions shall be provided.  If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5.  Schedule the Veteran for a VA examination with an appropriate examiner (a VA psychiatrist or psychologist or contract equivalent) to determine the nature and etiology of his acquired psychiatric disorder(s).  The examiner must review pertinent documents in the Veteran's claims file in conjunction with the examination.  This must be noted in the examination report.

The examiner should identify and diagnose all acquired psychiatric disorders, to include those that may have resolved during the appeals process.  For each diagnosed psychiatric disorder, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in service or is otherwise etiologically related to his active service.  Specifically, the examiner should state whether or not the Veteran's claimed stressors are related to his fear of hostile military or terrorist activity.  The examiner should then determine whether this is adequate to support a diagnosis of PTSD.  The examiner should also discuss the in-service psychiatric treatment, complaints of anxiety and unusual behavior, and discharge for unsuitability.

If the examiner diagnoses the Veteran with a personality disorder, s/he must state whether the Veteran also has an acquired psychiatric disorder that is superimposed upon the personality disorder.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

6.  Thereafter, the Veteran should be scheduled for a VA examination in order to determine the current nature and severity of his cervical and thoracolumbar spine disabilities.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, to include appropriate range of motion and neurological testing, should be completed.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected cervical and thoracolumbar spine disabilities, including as associated neurological impairments.  

The examiner should also specifically comment on whether the Veteran's service-connected orthopedic disabilities, either alone or in concert, have precluded him from engaging in substantially gainful employment.  

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

7.  After completing the above actions, the Veteran's service connection and increased rating claims should be readjudicated.  Thereafter, and following any additional development deemed necessary, the TDIU claim should be adjudicated.  If any of the claims remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issue(s) properly on appeal should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the rating of the claim on the evidence of record if it is an original claim or denial if it is a claim to reopen or for increase.  38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


